     Case: 3:20-cr-00003-RAM-RM Document #: 31 Filed: 08/24/20 Page 1 of 2




                           DISTRICT COURT OF THE VIRGIN ISLANDS
                            DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                      )
                                               )
                      Plaintiff,               )
                                               )
                      v.                       )      Case No. 3:20-cr-0003
                                               )
CRISTIAN VALENCIA MENDOZA,                     )
                                               )
                      Defendant.               )
                                               )

                                           ORDER
       THIS MATTER is currently scheduled for a sentencing hearing on Thursday,
September 24, 2020.
       Ordinarily, and pursuant to Federal Rule of Criminal Procedure 43, a “defendant must
be present at . . . sentencing.” Fed. R. Crim. P. 43(a)(3). However, due to the COVID-19
pandemic, the District of the Virgin Islands has curtailed certain in-person proceedings to
safeguard the public’s health and safety. Nonetheless, Congress recently provided that under
certain circumstances a sentencing may be conducted by video teleconference.
       On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic
Security Act (“CARES Act”). The Act was signed into law by the President of the United States
that same day. Among its many provisions, the CARES Act authorizes district courts to use
video teleconferencing to hold felony sentencings under appropriate circumstances and with
the consent of the defendant after consultation with counsel. See CARES Act, § 15002(b)(2),
H.R. 748, 248-49; id. § 15002 (b)(4) (“Video teleconferencing . . . authorized under paragraph
. . . (2) may only take place with the consent of the defendant . . . after consultation with
counsel.”). Specifically, the following three conditions must be met: (1) the Judicial
Conference of the United States must “find[] that emergency conditions due to the national
emergency declared by the President . . . with respect to the [COVID-19] will materially affect
     Case: 3:20-cr-00003-RAM-RM Document #: 31 Filed: 08/24/20 Page 2 of 2
United States v. Mendoza
Case No. 3:20-cr-0003
Order
Page 2 of 2

the functioning of [] the Federal courts generally”; 1 (2) the chief judge of a district court
covered by that finding must “specifically find[] . . . that . . . felony sentencings under Rule 32
of the Federal Rules of Criminal Procedure cannot be conducted in person without seriously
jeopardizing public health and safety”; 2 and (3) the district judge in a particular case must
“find[] for specific reasons that the . . . sentencing in that case cannot be further delayed
without serious harm to the interests of justice.” See id. § 15002(b)(2).
        Accordingly, it is hereby
        ORDERED that, to the extent the defendant wishes to be sentenced by video
teleconference, the defendant shall file a motion that complies with the CARES Act, i.e., a
motion that specifies whether the defendant, after consultation with counsel, consents to be
sentenced by video conferencing and articulates why the sentencing cannot be further
delayed without serious harm to the interests of justice; and it is further
        ORDERED that the above-referenced motion shall be filed no less than seven (7) days
prior to the date of sentencing.




Dated: August 24, 2020                                              /s/_Robert A. Molloy
                                                                    ROBERT A. MOLLOY
                                                                    District Court Judge




1
 On March 29, 2020, the Judicial Conference of the United States found, pursuant to the CARES Act, that
emergency conditions due to the national emergency declared by the President with respect to COVID-19 have
materially affected and will materially affect the function of the federal courts generally.
2
  On April 9, 2020, the Chief Judge of the District Court of the Virgin Islands entered a third general order
responding to the COVID-19 pandemic. In that order, the Chief Judge found that felony sentencings under Rule
32 of the Federal Rules of Criminal Procedure cannot be conducted in person in this judicial district without
seriously jeopardizing public health and safety. As such, the April 9, 2020 Order authorized the use of
videoconferencing to conduct felony sentencing for a period of 90 days. On July 8, 2020, the Chief Judge of the
District Court of the Virgin Islands entered an order extending the April 9, 2020 Order for another 90-day
period unless terminated earlier.
